DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending.  Claims 1, 3, 7, 8, 9, 12, 13-17 and 19-20 have been amended.  

Response to Arguments
Applicant’s arguments filed 12/02/2021, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Yoshimatsu US20160072322 in view of HIDAKA US 20130033108 and Sun US 6243277.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu US20160072322 in view of HIDAKA US 20130033108 and Sun US 6243277.


Regarding claim 1, Yoshimatsu teaches:
A circuit (Fig 6 #10a), comprising: 
a first comparator having a first input coupled to an input voltage (VIN) pin, (Fig 2 comparator #114 input coupled to VIN ) 
a second input configured to receive a VIN under voltage lockout (VINUVLO) threshold value (Fig 2 comparator #114 input coupled to VUVLO ), and 
an output at which a signal indicative of a comparison of the input voltage to the VINUVLO threshold value is output (Fig 2 #114 comparator compares its input of input voltage and VIONUVLO to produce an indicative output); 

Yoshimatsu does not explicitly teach:
a second comparator having a first input coupled to a power middle (PMID) pin, a second input coupled to a battery pin an output at which a signal indicative of a comparison of a voltage at the PMID pin to a battery voltage is output;.
HIDAKA teaches:
a second comparator (Fig 2 #25) having a first input coupled to a power middle (PMID) pin (Fig 1 #11 to load 19 noted as PMID, and Fig 2 input of #25 coupled to Load via 11), 
a second input coupled to a battery pin (Fig 1 #7 to battery #10, and Fig 2 input of #25 coupled to 10 via 7), an output at which a signal indicative of a comparison of a voltage at the PMID pin to a battery voltage is output (output indicative to battery and PMIN. see Par 0027 “when power supply to the comparator 25 stops, and when the gate electrode of the MOS transistor MN1 becomes logical "L", the gate electrode of the transistor MP3 is pulled up to logical "H" level by the resistor R3. Accordingly, in the present exemplary embodiment, the MP3 in the first switching circuit 15 and in the second switching circuit 17 may be switched OFF.” and Par 0030 “When the output voltage of the comparator 25 is "H" level, the N-channel MOS transistor MN1 becomes a conducting state (ON). However, since the source electrode of the transistor MN1 is connected to ground, and the gate electrode of the P-channel MOS transistor MP3 becomes "L" level, and the transistor MP3 becomes switched ON. As a result, the terminal 7 and the terminal 11 are connected”);
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoshimatsu to further include a second comparator having a first input coupled to a power middle (PMID) pin, and a second input coupled to a battery pin taught by HIDAKA for the purpose of reducing power loss and to detect from reverse current flow. (Refer to Par 0009)
 
Yoshimatsu does not explicitly teach:
a logic circuit having an output; an AND logic circuit having a first input coupled to the output of the logic circuit, a second input coupled to the output of the first comparator, a third input coupled to the output of the second comparator, and an output coupled to an input of a field-effect transistor (FET) control circuit. 
Sun teaches:
an AND logic circuit (Fig 5 #526) having a first input coupled to the output of the logic circuit (logic circuit produces high and low signals. see Fig 5 #526 having input from CHG Col 6 lines 10-15 “circuitry (not shown) generates a charge/discharge signal (CHG) on the charge line 500. The CHG signal determines, by indicating a CHG high or low state”), a (Fig 5 input of AND logic #528 coupled to output of comparator #534), a third input coupled to the output of the second comparator (Fig 5 input of AND logic #528 coupled to output of a second comparator #528), and an output coupled to an input of a field-effect transistor (FET) control circuit (Fig 5 # 528 output coupled to S2 Gate of Fig 8 #806 FET).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoshimatsu to further include an AND logic circuit having a first input coupled to the output of the logic circuit, a second input coupled to the output of the first comparator, a third input coupled to the output of the second comparator, and an output coupled to an input of a field-effect transistor (FET) control circuit taught by Sun for the purpose of keeping cost low and improve energy storage. (Refer to Col 1 lines 35-40 and 60-65)

Regarding claim 2, Yoshimatsu does not explicitly teach:
a buffer having an input coupled to the battery pin and an output coupled to the second input of the second comparator.  
HIDAKA teaches a buffer having an input coupled to the battery pin and an output coupled to the second input of the second comparator (Fig 2 #R1 coupled to 10 via 7 and input coupled to 25).   
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoshimatsu to further include a buffer having an input coupled to the battery pin and an output coupled to the second input of the HIDAKA for the purpose of reducing power loss and to detect from reverse current flow. (Refer to Par 0009)

Regarding claim 3, Yoshimatsu teaches:
a first n-type FET (nFET) having a gate terminal coupled to the FET control circuit (Fig 2 #102 gate coupled to 104 controller), 
a source terminal coupled to the Vin pin (Fig 2 #102 source coupled to vin), and 
a drain terminal (Fig 2 #102 with drain); and 
a second nFET having a gate terminal coupled to the FET control circuit (Fig 2 #102 gate coupled to 104 controller), 
a source terminal coupled to the PMID pin (Fig 2 #102 source coupled to out and Fig 6 out to SYS), and 
a drain terminal coupled to the drain terminal of the first nFET (Fig 2 #102 with drain couple to drain).  

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu US20160072322 in view of HIDAKA US 20130033108 and Sun US 6243277 and further in view of Dougherty US 5488283.

Regarding claim 4, Yoshimatsu teaches:
wherein the FET control circuit is configured to control the first nFET and 
(Par 0042 “the gate controller 104 turns on the switch 102 when the detection signal S1 is asserted or turns off the switch 102 when the detection signal S1 is negated.”).   
Yoshimatsu does not explicitly teach:
the FET control circuit is configured to control based on an output of the AND logic circuit.
Dougherty teaches:
the FET control circuit is configured to control based on an output of the AND logic circuit. (Fig 7 #73, 75 And logic circuit, #86; Col 9 lines 50-55 “a drive circuit 86 to control switch 20”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoshimatsu to further include the FET control circuit is configured to control based on an output of the AND logic circuit taught by Dougherty since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu US20160072322 in view of HIDAKA US 20130033108 and Sun US 6243277 and further in view of Bajaj et al. US 2014/0070618.

Regarding claim 5, Even though Yoshimatsu teaches:
(Fig 2 102 pFET and 104 Control circuit; Par 0059 “A switch 102 may include P-channel MOSFETs instead of N-channel MOSFETs.”)
Yoshimatsu does not explicitly teach:
a source terminal coupled to the PMID pin, and 
a drain terminal coupled to the battery pin.  
Bajaj teaches:
a p-type FET (pFET) (Fig 3 #322) having a gate terminal coupled to the FET control circuit (Fig 3 #108), 
a source terminal coupled to the PMID pin (Fig 3 #102a and Fig 1 #124 Load), and 
a drain terminal coupled to the battery pin (Fig 3 #102b and Fig 1 #126 BATT).  
 Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoshimatsu to further include a source terminal coupled to the PMID pin, and a drain terminal coupled to the battery pin taught by ZHAO for the purpose of providing safety (Par 0004-0005) and since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu US 20160072322 in view of HIDAKA US 20130033108, Sun US 6243277 and Bajaj et al. US 20140070618 and further in view of Graf US 20120169116.

  Regarding claim 6, 
Even though Yoshimatsu teaches:
wherein the FET control circuit is configured to control the pFET to be in a non-conductive state (Par 0005 “The gate controller 104”….“turns off the switch 102” and Par 0059 “A switch 102 may include P-channel MOSFETs instead of N-channel MOSFETs.”)

as noted above wherein the FET control circuit (Fig 1 #50) is configured to control the FET to be in a non-conductive state based on an output of the AND logic circuit (Fig 1 #49 Par 0050 “The charge controlling IC 50 has an emitter follower or a source follower and feeds, when the output signal "f" output from the AND circuit 49 to be input to an SHDN terminal is high, by utilizing supply power from an external power device (for example, the AC adapter 31 to generate a specified direct current using a commercial power source), a charging current set by a resistor connected between a PROG terminal and ground, and stops supply of the charging current when the output signal "f" is low”).  
Yoshimatsu does not explicitly teach:
wherein the FET control circuit is configured to control the pFET to be in a non-conductive state based on an output of the AND logic circuit.  
Graf teaches:
wherein the FET control circuit (Fig 3 #42; Par 0036 “the control circuit 42”) is configured to control the pFET (Fig 3 #41; Par 0027 “A p-type MOSFET in the semiconductor switching unit 41”) to be in a non-conductive state (Par 0036 “ switching unit 41 is switched off.”) based on an output of the AND logic circuit (Fig 5 #425; Par 0036 “ the drive signal S41 is available at an output of a first logic gate 425, which is an AND-gate in this case”).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoshimatsu to further include the FET control circuit is configured to control the pFET to be in a non-conductive state based on an output of the AND logic circuit taught by Graf for the purpose of design choice (Refer to Par 0027 and Par 0036 ) and since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 13-16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu US20160072322 in view of HIDAKA US 20130033108, Sun US 6243277 and John B. Gunn US 3,582,758.

  Regarding claim 13, Yoshimatsu teaches:
A system, comprising: 
a first transistor having a gate terminal, a source terminal coupled to a first node configured to receive an input voltage), and a drain terminal coupled to a second node (Fig 2 first transistor of 102; to be a P-channel transistor which will have reversed arrangement of drain and source, Vin input voltage. see Par 0059 “A switch 102 may include P-channel MOSFETs instead of N-channel MOSFETs.”); 
a second transistor having a gate terminal, a source terminal coupled to a third node, and 
a drain terminal coupled to the second node (Fig 2 second transistor of 102; to be a P-channel transistor which will have reversed arrangement of drain and source, Vin input voltage. see Par 0059 “A switch 102 may include P-channel MOSFETs instead of N-channel MOSFETs.”); 
a transistor control circuit (Fig 2 #104) coupled to the gate terminal of each of the first transistor and the second transistor; 
a control circuit (Fig 6 #10a), comprising: 
a first comparator having a first input coupled to the first node (Fig 2 114 comparator input coupled to first node), 
a second input configured to receive a threshold value (Fig 2 #114 comparator with second input from VUVLO), and 
an output (Fig 2 #114 comparator has an output); 
a battery coupled to the battery terminal (Fig 5 #20 battery coupled to a terminal); and a load coupled to the third node (Fig 5 and 6 load at VSYS coupled to 102 third node).  

Yoshimatsu does not explicitly teach:
a second comparator having a first input coupled to the third node, a second input coupled to a battery terminal, and an output.
HIDAKA teaches:
(Fig 2 #25) having a first input coupled to a node, a second input coupled to a battery terminal (Fig 1 #7 to battery #10, and Fig 2 input of #25 coupled to 10 via 7), and an output (comparator has output Fig 2 #25); 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoshimatsu to further include a second comparator having a first input coupled to a node, a second input coupled to a battery terminal, and an output taught by HIDAKA for the purpose of reducing power loss and to detect from reverse current flow. (Refer to Par 0009)

Yoshimatsu does not explicitly teach:
a logic circuit having an output; an AND logic circuit having a first input coupled to the output of the logic circuit, a second input coupled to the output of the first comparator, a third input coupled to the output of the second comparator, and an output coupled to an input of the transistor control circuit.
Sun teaches:
a logic circuit having an output(Fig 5 #526); an AND logic circuit having a first input coupled to the output of the logic circuit (logic circuit produces high and low signals. see Fig 5 #526 having input from CHG Col 6 lines 10-15 “circuitry (not shown) generates a charge/discharge signal (CHG) on the charge line 500. The CHG signal determines, by indicating a CHG high or low state”), a second input coupled to the output of the first comparator (Fig 5 input of AND logic #528 coupled to output of comparator #534), a third input coupled to the output of the second comparator (Fig 5 input of AND logic #528 coupled to output of a second comparator #528), and an output coupled to an input of the transistor control circuit (Fig 5 # 528 output coupled to S2 Gate of Fig 8 #806 FET).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoshimatsu to include a logic circuit having an output; an AND logic circuit having a first input coupled to the output of the logic circuit, a second input coupled to the output of the first comparator, a third input coupled to the output of the second comparator, and an output coupled to an input of the transistor control circuit taught by Sun for the purpose of keeping cost low and improve energy storage. (Refer to Col 1 lines 35-40 and 60-65)

Yoshimatsu does not explicitly teach:
the load having a capacitance that corresponds to a non-zero amount of charge stored by the load when the load receives power via the battery charging circuit.  
Gunn teaches:
the load having a capacitance that corresponds to a non-zero amount of charge stored by the load when the load receives power via the battery charging circuit.  
 (Col 2 lines 40-45 “ the load of the transistorized power supply is either capacitive or a battery, the load voltage may be greater than the instantaneous value of the voltage applied to the collector of the transistor, due to the charge stored in the load, during the period that the base b of transistor 16 is still turned on. Under such conditions, the transistor would operate in an inverted mode,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the load taught by Yoshimatsu to have a Gunn for it is known that  load receive power and inadvertently create reverse current (Refer to Col 2 lines 40-45) and since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 14, Yoshimatsu does not explicitly teach:
a buffer having an input coupled to the battery terminal and an output coupled to the second input of the second comparator.  
HIDAKA teaches:
a buffer having an input coupled to the battery terminal and an output coupled to the second input of the second comparator (Fig 2 #R1 coupled to 10 via 7 and input coupled to 25).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoshimatsu to further include a buffer having an input coupled to the battery terminal and an output coupled to the second input of the second comparator taught by HIDAKA for the purpose of reducing power loss and to detect from reverse current flow. (Refer to Par 0009)

  Regarding claim 15, Yoshimatsu does not explicitly teach:

Salerno teaches:
wherein the logic circuit is configured to assert ship mode request signal as a specific logical value to request entry of the system into a ship mode.  (signal from a logic circuit requesting/commanding ship-mode noted as low power consumption mode. Col 5 lines 50-55 “hysteretic comparator 20 outputs a signal HIGH that commands converter control circuit 10 to operate in BURST mode.” and Col 9 lines 5-10 “a low power consumption mode, e.g., BURST or SLEEP.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoshimatsu to further include the logic circuit is configured to assert ship mode request signal as a specific logical value to request entry of the system into a ship mode taught by Salerno for the purpose of automatically transition into and out of a low power consumption mode based on load. (Refer to Col 1 lines 5-15)

  Regarding claim 16, Yoshimatsu teaches:
wherein the first comparator is configured to assert a first comparison signal as a specific logical value when a value received at the first input of the comparator is less than a value received at the second input of the comparator (comparator asserts a value. Fig 2; Par “The gate controller 104 turns on the switch 102 if V.sub.UVLO<V.sub.IN”), and 
  
Yoshimatsu does not explicitly teach:

HIDAKA teaches:
wherein the second comparator is configured to assert a first comparison signal as t-the specific logical value when a value received at the first input of the comparator is less than a value received at the second input of the comparator.  (Par 0029 “when V1-R1 ≥ VDD-R2I, namely when V1 ≥ VDD+(R1-R2)I, the comparator 25 outputs a voltage of "H" level. On the other hand, when V1-R1 ≥ VDD-R2I, namely when V1 ≥ VDD+(R1-R2)I, the comparator 25 outputs a voltage of "L" level.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoshimatsu to include the second comparator is configured to assert a first comparison signal as t-the specific logical value when a value received at the first input of the comparator is less than a value received at the second input of the comparator taught by HIDAKA for the purpose of reducing power loss and to detect from reverse current flow. (Refer to Par 0009)

  Regarding claim 18, Yoshimatsu teaches:
wherein the output of the second comparator is further coupled to the FET control circuit.   (Fig 2 #114 output coupled to 104)

Allowable Subject Matter
Claims 7-12 are allowed.


Regarding Claim 7, the prior art teaches:
a circuit comprising:
a logic circuit;
the logic circuit configured to assert a ship mode request signal;
a first comparator having a first input coupled to an input voltage, a second input configured to receive a VIN under voltage lockout (VINUVLO) threshold value, and an output,
a second comparator having a first input coupled to a power-middle (PMID) pin, a second input coupled to a battery pin, and an output;
an AND logic circuit having a first input coupled to the output of the logic circuit, a second input coupled to the output of the first comparator, a third input coupled to the output of the second comparator, and an output coupled to an input of a field-effect transistor (FET) control circuit.
The prior art of record does not teach alone or in combination:
the AND logic circuit configured to assert a ship mode enable signal as a the specific logical value when each of the ship mode request signal, the first comparison signal and the second comparison signal is the specific logical values.  

Claims 8-12 are dependent of claim 7 and are allowable for the same reasons as claim 7.

Claims 17, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 17:  the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein the AND logic circuit is configured to assert a ship mode enable signal as a specific logical value when each of a ship mode request signal, a first comparison signal, and a second comparison signal is the specific logical values, and 
wherein the transistor control circuit is configured to control the system to enter a ship mode when the ship mode enable signal has the specific logical value.  

Regarding claim 19:  the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein at least some of the non-zero amount of charge stored by the load is discharged by the load when entering a ship mode, and 
wherein the second comparator prevents the at least some of the non-zero amount of charge from discharging to the third node.

Regarding claim 20:  the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein the second comparator prevents the system from entering a ship mode when a voltage differential between the second node and 
the third node is greater than a forward bias threshold of a parasitic diode of the second transistor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859